—Appeal from an order of Supreme Court, Onondaga County (Centra, J.), entered February 12, 2001, which denied plaintiffs’ motion for a preliminary injunction and dismissed the complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Plaintiffs commenced this action in July 2000 seeking an injunction prohibiting the receipt or opening of bids for renovation work on the Central New York Charter School for Math and Science (Charter School project) based upon the alleged failure of defendant developer, defendant general contractor and defendant construction manager to comply with the public bidding requirements of General Municipal Law § 103 and the prevailing wage requirements of Labor Law § 220. The record discloses, however, that all of the contracts for work on the Charter School project had been awarded prior to the commencement of the action, the work was scheduled to be completed on September 15, 2000, and the parties agree that the Charter School project is now complete. As a result, this appeal from the order denying plaintiffs’ motion for a pre*782liminary injunction and dismissing the complaint is moot (see, Matter of LaCorte Elec. Constr. & Maintenance v County of Schoharie, 190 AD2d 899, 899-900, lv denied 81 NY2d 709; Matter of United Pioneer Corp. v Office of Gen. Servs. of State of N.Y., 155 AD2d 849, 850; Matter of General Bldg. Contrs. v Egan, 106 AD2d 688, 690, lv denied 65 NY2d 601). A determination by this Court whether the Charter School project is subject to public bidding or prevailing wage requirements would be “inappropriate for it would no longer serve any but academic purposes” (Matter of General Bldg. Contrs. v Egan, supra at 690; see, Bissell v Pyramid Cos., 125 AD2d 876, 877, lv dismissed in part and denied in part 69 NY2d 1015). Present — Pigott, Jr., P.J., Green, Pine, Hayes and Hurlbutt, JJ.